EXHIBIT 10.1

August 19, 2009

Mr. William R. Duvall

Dear Bill:

This will confirm that we have agreed to the following terms and conditions
regarding your retirement from your office as Chief Technical Officer, the
orderly transition of your responsibilities and the termination of your
employment by LoJack Corporation (“LoJack” or the “Company”).

1. Retirement; Payments; Benefits. You hereby retire from your employment with
LoJack effective August 24, 2009 (the “Retirement Date”). Provided that you
execute this Agreement and do not revoke your signature, then, the Company shall
make payments to you equal to an aggregate of 18 months of your base salary at
the rate in effect on the date hereof minus withholdings as required by law or
as authorized by you, payable in equal bi-weekly installments over a 24-month
timeframe (The “Covenant Payments”). The payments will commence on the first
regular payroll date after Final Acceptance of this Agreement (as defined in
Section 8 below). On the Retirement Date, LoJack shall pay you all of your
accrued but unused vacation, which has been calculated to be 13 days. The
company agrees not to contest any claim that you may make for unemployment
benefits after the Retirement Date.

You shall be entitled to receive a prorated portion of your 2009 annual bonus
for the time actually worked prior to your Retirement Date, to be paid in 2010
in accordance with the terms of the bonus plan and calculated based on the
percentage of target and paid and on actual financial results.

Benefits. Your right to continue coverage under LoJack’s group dental and
medical insurance plans under COBRA, 29 U.S.C. §1161 et seq., will commence on
August 24, 2009, for up to 18 months. LoJack will continue paying the employer
portion of the plan under COBRA or until such earlier time as you accept other
employment and you remain responsible for the employee portion of this payment.
Benefit Concepts, LoJack’s COBRA administrator, will provide you with separate
written information and notification of your right to continue such coverage.
Your eligibility to participate in all other of LoJack’s benefit plans and
programs will end on the Retirement Date.

You may elect to convert your Basic Life Insurance coverage to an individual
policy with Reliance Standard Insurance Company. You also have the option to
port any voluntary life insurance you have through LoJack. If you are interested
in exploring either one or both of these options, please contact the Benefits
Department at LoJack for the appropriate forms as soon as



--------------------------------------------------------------------------------

Page 2

 

possible. Please note that you only have 31 days to submit these forms to
Reliance Standard Insurance Company in order to convert/port your current
coverage to individual policies.

Because you were a participant in the LoJack 401(k) Plan, you will receive an
action package from ING Direct within the next few weeks from your Retirement
Date informing you of your distribution/rollover options. Amounts credited to
your Non-Qualified Deferred Retirement Account, plus any earnings or losses, are
payable to you no sooner than 180 days following your separation from service
due to retirement subject to the Distribution to Specified Employees rule.

You will also be eligible to receive career transition services for up to 6
months through a provider selected by the Company.

2. Termination of Payments. In addition to other remedies, the Covenant Payments
will be terminated in the event of

(i) your engaging in conduct which is demonstrably and materially injurious to
the Company, or that materially harms the reputation or financial position of
the Company, unless the conduct in question was undertaken in good faith on an
informed basis with due care and with a rational business purpose and based upon
the belief that such conduct was in the best interests of the Company;

(ii) your indictment or conviction of, or plea of guilty or nolo contendere to,
a felony or any other crime involving dishonesty, fraud or moral turpitude
related in any way to the business of the Company;

(iii) your being found liable in any SEC or other civil or criminal securities
law action, or the entry of any cease and desist order with respect to such
action (regardless of whether or not you admit or deny liability);—related in
any way to the business of the Company;

(iv) your breach of your fiduciary duties to the Company which may reasonably be
expected to have a material adverse effect on the Company;

(v) your obstructing or impeding, or failing to materially cooperate with, any
investigation authorized by the LoJack Board of Directors or any governmental or
self-regulatory entity;—related in any way to the business of the Company;

(vi) your violation of any nondisclosure, nonsolicitation, non-hire, or
noncompete agreement (including but not limited to the provisions of Section 5
below), or

(vii) your violation of any policy of the Company that is generally applicable
to all former employees or officers of the Company including, but not limited
to, policies concerning insider trading, workplace violence, discrimination, or
sexual harassment, or the Company’s code of conduct, that you know or reasonably
should know could reasonably be expected to result in a material adverse effect
on the Company or its reputation. For purposes of this, no act, or failure to
act, on your part shall be considered “willful” unless done, or omitted to be
done, by you without reasonable belief that your action or omission was in, or
not opposed to, the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.



--------------------------------------------------------------------------------

Page 3

 

3. Indemnification. At all times hereunder the Company shall continue to provide
you with indemnification as provided in the Company’s By-Laws, applicable law
and all applicable insurance policies relating to indemnification of Company
officers and employees.

4. General Release of Claims.

In exchange for the promises set forth herein, you, on behalf of yourself and
your heirs, executors, administrators and assigns, hereby release and forever
discharge LoJack Corporation, its affiliates and each of their respective
current and former directors, officers, employees, agents, successors and
assigns, in their individual and official capacities, from any and all suits,
claims, demands, debts, sums of money, damages, interest, attorneys’ fees,
expenses, actions, causes of action, judgments, accounts, promises, contracts,
agreements, and any and all claims of law or in equity, whether now known or
unknown, which you now have or ever have had against them, or any of them,
including, but not limited to, any claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Massachusetts General
Laws Chapters 149 and 151B and any other federal, state or local statute,
regulation, ordinance or common law creating employment-related causes of
action, and all claims related to or arising out of your employment or the
termination of your employment with LoJack. You also hereby waive any claim for
reinstatement, attorney’s fees, or costs. Nothing in this General Release shall
prevent you from seeking to enforce your rights under this Agreement or any
vested right which you have under any plans and grants referred to herein or any
Company employee retirement or welfare benefit plan. You hereby represent that
you have not previously filed or joined in any complaints, charges or lawsuits
against LoJack pending before any governmental agency or court of law relating
to your employment and/or the cessation thereof.

5. Affirmation and Modification of Continuing Obligations; Additional
Covenants;. Restrictive Covenants are Reasonable and Necessary. You hereby
acknowledge and affirm your continuing obligations under the LoJack Corporation
Employee Invention, Non-Competition and Confidentiality Agreement (the
“Invention Agreement”) and the LoJack Corporation Project X Supplement to
Employee Invention, Non-Competition and Confidentiality Agreement dated
December 19, 2007, both of which are incorporated by reference herein.
Notwithstanding the foregoing, you agree that the Invention Agreement shall be
modified as follows:

a) The duration of the covenants in Section 1.1 shall be increased so that they
shall remain in effect for a period of two (2) years after the Retirement Date.

b) You shall also be prohibited under Section 1.1(iii) from hiring or employing
any employee or consultant of LoJack, or inducing any such employee or
consultant to terminate his/her employment or other relationship with LoJack.

c) You further agree that, for the two (2) year period after the Retirement
Date, you will not solicit or accept business, compensation, employment or other
position from or own any interest in

(i) any former or present partners, affiliates or foreign licensees of LoJack or
with Absolute Software Inc. or SC-Integrity Inc.; or



--------------------------------------------------------------------------------

Page 4

 

(ii) any person or entity engaged in any aspect of the business of stolen
vehicle tracking and recovery, the tracking, location or recovery of valuable
mobile assets including safety and security vehicle telematics applications in
which the Company or any licensee has been engaged during the term of your
employment, or the Company is planning to engage, directly or through licensing,
as of the date hereof.

You acknowledge that:

(i) the principal business of the Company (which expressly includes for purposes
of this Section 5 and any related enforcement provisions hereof, its successors
and assigns) is the offering of products and services relating to stolen vehicle
tracking and recovery, the tracking, location or recovery of valuable mobile
assets including safety and security vehicle telematics applications, persons at
risk, pets, or other like initiatives discussed during your employment with the
Company;

(ii) LoJack is one of the limited number of persons or entities which have
developed such a business;

(iii) LoJack’s business is national and international in scope;

(iv) your work for LoJack has given you extensive access to the confidential
affairs and proprietary information of the Company;

(v) your covenants and agreements contained in Section 5 are essential to the
business and goodwill of LoJack; and

(vi) LoJack would not have entered into this Agreement but for the covenants and
agreements set forth in this Section 5. Accordingly, you covenant, agree and
acknowledge that (w) you have had an opportunity to seek advice of counsel in
connection with this Agreement and (x) the restrictive covenants are reasonable
in geographical and temporal scope and in all other respects. It is the express
intent of the parties that (y) in case any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity, or subject, such provision shall
be construed by limiting and reducing it as determined by a court of competent
jurisdiction, so as to be enforceable to the fullest extent compatible with
applicable law; and (z) in case any one or more of the provisions contained in
this Agreement cannot be so limited and reduced and for any reason is held to be
invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

6. Return of LoJack Property. All documents, records, materials, software,
equipment, office entry cards or keys and other physical property, and all
copies of the same that have come into your possession or been produced by you
in connection with your employment, have been and remain the sole property of
LoJack. You agree that you shall return all such property to LoJack by the
Resignation Date.



--------------------------------------------------------------------------------

Page 5

 

7. Mutual Non-Disparagement. You agree not to take any action or make any
statement, written or oral, that disparages LoJack or any of LoJack’s directors,
officers, employees or agents, or that has the intended or foreseeable effect of
harming LoJack’s business or reputation or the personal or business reputation
of any of LoJack’s directors, officers, employees or agents. Similarly, LoJack
agrees that its directors and officers will not take any action or make any
statement, written or oral, that disparages you or that has the intended or
foreseeable effect of harming your reputation or your personal or business
reputation and will not authorize any other employee to make any statement in
behalf of the Company.

8. Consultation with Counsel; Time for Signing; Revocation. You acknowledge that
LoJack has advised you of your right to consult with an attorney of your own
choice prior to signing this Agreement. You have until twenty-one (21) days from
your receipt of this Agreement to decide whether to sign it. You agree that any
changes made to this Agreement after you receive it will not restart another
21-day consideration period. You will have seven (7) days after signing this
Agreement to revoke your signature. If you intend to revoke your signature, you
must do so in a writing addressed and delivered to me prior to the end of the
7-day revocation period. This Agreement shall not be effective, and neither
LoJack nor you shall have any rights or obligations hereunder, until the
expiration of the 7-day revocation period (“Final Acceptance”).

9. General Provisions.

a) Severability. The invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provisions, or any part, hereof.

b) Enforcement; Applicable Law; Jurisdiction. This Agreement is intended to
operate as a contract under seal and shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. You agree that
all disputes arising under or out of this Agreement shall be brought in courts
of competent jurisdiction within the Commonwealth of Massachusetts and you
hereby consent to exclusive jurisdiction in courts located in the Commonwealth
of Massachusetts with respect to all matters arising out of or related to this
Agreement.

c) Entire Agreement; No Representations. This Agreement constitutes the entire
agreement between you and LoJack concerning the terms and conditions of your
separation from employment with LoJack and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between you and LoJack, except (i) as referenced in
Paragraph 5, and (ii) your stock option agreement, restricted stock agreements
and the non-qualified deferred compensation plan agreement with the Company,
which shall remain in full force. You agree that LoJack has not made any
warranties, representations or promises to you regarding the meaning or
implication of any provision of this Agreement other than as stated herein.

d) Modification and Waiver. This Agreement may be amended or modified only by a
written instrument signed by you and an authorized representative of LoJack. The
failure of you or LoJack at any time to require the performance of any provision
of this Agreement shall in no manner affect the right of such party at a later
time to enforce the same provision.



--------------------------------------------------------------------------------

Page 6

 

Please indicate your understanding and acceptance of this Agreement by signing
and returning one copy to Mark Bornemann, Human Resources. The other copy is for
your records.

Sincerely,

/s/ Richard T Riley

Richard T. Riley

Executive Chairman

LoJack Corporation

 

ACCEPTED AND AGREED:    

/s/ William R Duvall

      Dated: August 21, 2009 William R. Duvall      

 